UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7535



GEORGE HENSON, JR.,

                                            Plaintiff - Appellant,

          versus


BARBARA BROMFIELD; CAROL JOHNSTON; EDWARD K.
CARPENTER, Commonwealth’s Attorney, Goochland
County, Virginia,

                                           Defendants - Appellees,

          and


DOMESTIC RELATIONS COURT; GOOCHLAND CIRCUIT
COURT; GOOCHLAND GAZETTE; KEITH H. WALDROP,
Public Defender; CLAYBORNE STOKES, Assistant
Commonwealth Attorney Employee; E. J. BERRY,
Domestic Relations District Court Employee
(Judge); MARY FRANCIS COWAN, Mother of child,
sued in her individual capacity,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1134-A)


Submitted:   February 10, 2000         Decided:     February 15, 2000
Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se. John Adrian Gibney, Jr.,
SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     George Henson, Jr., appeals from the district court’s orders

dismissing his action filed under 42 U.S.C.A. § 1983 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Henson v. Bromfield, No. CA-

98-1134-A (E.D. Va. Oct. 25, 1999).*       We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                              AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 18, 1999, the district court’s records show that it was
entered on the docket sheet on October 25, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   3